Title: To George Washington from Ebenezer Thompson, 21 May 1790
From: Thompson, Ebenezer
To: Washington, George



Sir
Providence [R.I.] May 21st 1790

Tho I am not insansiable that your Excellency must be troubled with many applications of this nature, Yet as it is probable that this state will in a few days adopt the Constitution and Laws of the Union, I take the liberty to request that you will be pleased to appoint me to the office of Collector of the Revenue for the port and District of Providence, an office which I now Sustain Under the Authority of this State, the duties of which I have performed to the best of my Abilities and I trust so as to bare the test of any Examination—I was bred a merchant which Occupation was my business till the commencement of the late War, when I deposited nearly the whole of my Stock in the Continental Loan Office, since which from a Combination of circumstances I have been Necessiated to dispose of my Securities at and Under 4/ on the pound from which I have lost the hard earning of my Youth—As your Excellency Ought to be made acquainted with my Abilities Integrity and the Claim I have to the notice and Confidence of my Country I rely on your Candour to Excuse my mentioning that my Character has been such with my fellow Citizens of this State that in the Arduous Years of 76–77 they appointed me an Assistant and a member of the Council of War, which Offices I sustained Under Govenor Cooke, and continued in them to the End of his Administration, Since which my Country have Noticed me by a number of appointments,

and for a number of Years past have been Elected by the suffrages of the Citizens of this Town as President of the Town Council which office I now hold—should you be pleased to Acquiese with this request you may be assured that the office shall be supported with Integrity punctuality and Industry—As the punctual collection of the revenue will depend in some measure on the Vigilence of the other Officers at the port, in what ever light you may consider or determine on the propriety of my request above Mention’d I think it a du[t]y I owe to the publick to mention to your Excellency that Theodore Foster Esquire the present Naval officer, and Willm Tyler Esquire the present Sur[v]eyor for this port, that from the Knowledge I have of those Gentlemen and the Experiance I have had of their Abilities and faithfullness in the Execution of the trust committed to them I can with Confidence recommend them to your Excellency as qualified for dischargeing of their respective offices—I am with sentiments of the Greatest Respect Your Excellency’s Most Obed. Humbl. Servt

Ebenezer Thompson

